 



Exhibit 10.21
INVESTOR AGREEMENT
By and Among
SANOFI-AVENTIS,
SANOFI-AVENTIS US LLC,
AVENTIS PHARMACEUTICALS INC.,
SANOFI-AVENTIS AMÉRIQUE DU NORD
AND
REGENERON PHARMACEUTICALS, INC.
Dated as of December 20, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. DEFINITIONS
    1  
 
       
2. REGISTRATION RIGHTS
    7  
 
       
2.1 Required Registration
    7  
2.2 Underwritten Required Registration Required; Priority in Underwritten
Offering
    9  
2.3 Priority in Required Registration
    9  
2.4 Revocation of Required Registration
    10  
2.5 Effective Required Registrations
    10  
2.6 Continuous Effectiveness of Registration Statement
    . 11  
2.7 Obligations of the Company
    11  
2.8 Furnish Information
    14  
2.9 Expenses
    14  
2.10 Indemnification
    14  
2.11 SEC Reports
    16  
2.12 Assignment of Registration Rights
    16  
 
       
3. RESTRICTIONS ON BENEFICIAL OWNERSHIP
    17  
 
       
3.1 Standstill
    17  
3.2 Amendment to Aventis Collaboration Agreement
    18  
 
       
4. RESTRICTIONS ON DISPOSITIONS
    18  
 
       
4.1 Lock-Up
    18  
4.2 Limitations Following Lock-Up Term
    19  
4.3 Certain Tender Offers
    20  
4.4 Offering Lock-Up
    20  
 
       
5. VOTING AGREEMENT
    20  
 
       
5.1 Voting of Securities
    20  
5.2 Certain Extraordinary Matters
    21  
5.3 Quorum
    21  
 
       
6. TERMINATION OF CERTAIN RIGHTS AND OBLIGATIONS
    22  
 
       
6.1 Termination of Registration Rights
    22  
6.2 Termination of Standstill Agreement
    22  
6.3 Termination of Restrictions on Dispositions
    23  
6.4 Termination of Voting Agreement
    23  
6.5 Effect of Termination
    23  
 
       
7. MISCELLANEOUS
    23  
 
       
7.1 Governing Law; Submission to Jurisdiction
    23  
7.2 Waiver
    23  
7.3 Notices
    24  

i 



--------------------------------------------------------------------------------



 



              Page  
7.4 Entire Agreement
    24  
7.5 Amendments
    24  
7.6 Headings; Nouns and Pronouns; Section References
    24  
7.7 Severability
    24  
7.8 Assignment
    25  
7.9 Successors and Assigns
    25  
7.10 Counterparts
    25  
7.11 Third Party Beneficiaries
    25  
7.12 No Strict Construction
    25  
7.13 Remedies
    25  
7.14 Specific Performance
    25  
7.15 No Conflicting Agreements
    25  
 
        Exhibit A – Form of Irrevocable Proxy
Exhibit B – Notices
       

ii 



--------------------------------------------------------------------------------



 



INVESTOR AGREEMENT
     THIS INVESTOR AGREEMENT (this “Agreement”) is made as of December 20, 2007,
by and among sanofi-aventis, a company organized under the laws of France, with
its principal headquarters at 174, avenue de France, 75013 Paris, France
(“sanofi-aventis”), sanofi-aventis US LLC, a Delaware limited liability company
indirectly wholly owned by sanofi-aventis (“Sanofi US”) and the
successor-in-interest to Aventis Pharmaceuticals Inc. (“Aventis”) with respect
to the Aventis Collaboration Agreement, with its headquarters at 55 Corporate
Drive, Bridgewater, New Jersey 00807, Aventis, a Delaware corporation and an
indirect wholly owned subsidiary of the Investor with its headquarters at 55
Corporate Drive, Bridgewater, New Jersey 00807, sanofi-aventis Amérique du Nord,
a société en nom collectif organized under the laws of France wholly owned by
sanofi-aventis with its principal headquarters at 174, avenue de France, 75013
Paris, France (the “Investor”, and, together with sanofi-aventis, Sanofi US and
Aventis, the “Purchaser Parties”), and Regeneron Pharmaceuticals, Inc. (the
“Company”), a New York corporation with its principal place of business at 777
Old Saw Mill River Road, Tarrytown, New York 10591.
     WHEREAS, the Stock Purchase Agreement, dated as of November 28, 2007, by
and among the Investor, sanofi-aventis US and the Company (the “Purchase
Agreement”) provides for the issuance and sale by the Company to the Investor,
and the purchase by the Investor, of a number of shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”), equal to the Share
Amount (as defined in the Purchase Agreement) (the “Purchased Shares”); and
     WHEREAS, as a condition to consummating the transactions contemplated by
the Purchase Agreement, the Purchaser Parties and the Company have agreed upon
certain rights and restrictions as set forth herein with respect to the
Purchased Shares and other securities of the Company beneficially owned by the
Purchaser Parties and their respective Affiliates, and it is a condition to the
closing under the Purchase Agreement that this Agreement be executed and
delivered by the Purchaser Parties and the Company.
     NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Definitions. As used in this Agreement, the following terms shall have
the following meanings:
          (a) “Acquisition Proposal” shall have the meaning set forth in
Section 3.1(c).
          (b) “Affiliate” shall mean, with respect to any Person, another Person
which controls, is controlled by or is under common control with such Person. A
Person shall be deemed to control another Person if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise. Without limiting the generality of the
foregoing, a Person shall be deemed to control another Person if any of the
following conditions is met: (i) in the case of corporate entities, direct or
indirect ownership of more than fifty percent

 



--------------------------------------------------------------------------------



 



(50%) of the stock or shares having the right to vote for the election of
directors, and (ii) in the case of non-corporate entities, direct or indirect
ownership of more than fifty percent (50%) of the equity interest with the power
to direct the management and policies of such non-corporate entities. The
parties acknowledge that in the case of certain entities organized under the
Laws of certain countries outside the United States, the maximum percentage
ownership permitted by Law for a foreign investor may be less than fifty percent
(50%), and that in such case such lower percentage shall be substituted in the
preceding sentence, provided that such foreign investor has the power to direct
the management and policies of such entity. For the purposes of this Agreement,
in no event shall the Investor or any of its Affiliates be deemed Affiliates of
the Company or any of its Affiliates, nor shall the Company or any of its
Affiliates be deemed Affiliates of the Investor or any of its Affiliates.
          (c) “Agreement” shall have the meaning set forth in the Preamble to
this Agreement, including all Exhibits attached hereto.
          (d) “Aventis” shall have the meaning set forth in the Preamble to this
Agreement.
          (e) “Aventis Collaboration Agreement” shall mean the Collaboration
Agreement, dated as of September 5, 2003, by and between Sanofi US and the
Company, as amended by the First Amendment, dated as of December 31, 2004, the
Second Amendment, dated as of January 7, 2005, the Third Amendment, dated as of
December 21, 2005, the Fourth Amendment, dated as of January 31, 2006, and
Section 11.2 of the Purchase Agreement, as the same may be further amended from
time to time.
          (f) “Aventis Stock Purchase Agreement” shall mean the Stock Purchase
Agreement, dated as of September 5, 2003, by and between Aventis and the
Company.
          (g) “beneficial owner,” “beneficially owns,” “beneficial ownership”
and terms of similar import used in this Agreement shall, with respect to a
Person, have the meaning set forth in Rule 13d-3 under the Exchange Act
(i) assuming the full conversion into, and exercise and exchange for, shares of
Common Stock of all Common Stock Equivalents beneficially owned by such Person
and (ii) determined without regard for the number of days in which such Person
has the right to acquire such beneficial ownership.
          (h) “Business Day” shall mean a day on which commercial banking
institutions in New York, New York are open for business.
          (i) “Change of Control” shall mean, with respect to the Company, any
of the following events: (i) any Person is or becomes the beneficial owner
(except that a Person shall be deemed to have beneficial ownership of all shares
that any such Person has the right to acquire, whether such right which may be
exercised immediately or only after the passage of time), directly or
indirectly, of a majority of the total voting power represented by all Shares of
Then Outstanding Common Stock; (ii) the Company consolidates with or merges into
another corporation or entity, or any corporation or entity consolidates with or
merges into the Company, other than (A) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent

2



--------------------------------------------------------------------------------



 



(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) a majority of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation, or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person becomes the beneficial
owner, directly or indirectly, of a majority of the total voting power of all
Shares of Then Outstanding Common Stock or (iii) the Company conveys, transfers
or leases all or substantially all of its assets to any Person other than a
wholly owned Affiliate of the Company.
          (j) “Class A Stock” shall mean the Class A Stock, par value $0.001 per
share, of the Company.
          (k) “Closing Date” shall have the meaning set forth in the Purchase
Agreement.
          (l) “Common Stock” shall have the meaning set forth in the Preamble to
this Agreement.
          (m) “Common Stock Equivalents” shall mean any options, warrants or
other securities (including Class A Stock) or rights convertible into or
exercisable or exchangeable for, whether directly or following conversion into
or exercise or exchange for other options, warrants or other securities or
rights, shares of Common Stock.
          (n) “Company” shall have the meaning set forth in the Preamble to this
Agreement.
          (o) “Demand Request” shall have the meaning set forth in Section 2.1.
          (p) “Disposition” or “Dispose of” shall mean any (i) offer, pledge,
sale, contract to sell, sale of any option or contract to purchase, purchase of
any option or contract to sell, grant of any option, right or warrant for the
sale of, or other disposition of or transfer of any shares of Class A Stock or
Common Stock, or any Common Stock Equivalents, including, without limitation,
any “short sale” or similar arrangement, or (ii) swap or any other agreement or
any transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of shares of Class A Stock or Common Stock,
whether any such swap or transaction is to be settled by delivery of securities,
in cash or otherwise.
          (q) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC promulgated thereunder.
          (r) “Extraordinary Matter” shall have the meaning set forth in
Section 5.2.
          (s) “Filing Date” shall mean (i) with respect to any Registration
Statement to be filed on Form S-1 (or any applicable successor form), ninety
(90) days after receipt by the Company of a Demand Request for such Registration
Statement and (ii) with respect to any Registration Statement to be filed on
Form S-3 (or any applicable successor form), forty-five (45) days after receipt
by the Company of a Demand Request for such Registration Statement.

3



--------------------------------------------------------------------------------



 



          (t) “Governmental Authority” shall mean any court, agency, authority,
department, regulatory body or other instrumentality of any government or
country or of any national, federal, state, provincial, regional, county, city
or other political subdivision of any such government or country or any
supranational organization of which any such country is a member.
          (u) “Holders” shall mean (but, in each case, only for so long as such
Person remains an Affiliate of sanofi-aventis) the Investor, Aventis and any
Permitted Transferee thereof, if any, in accordance with Section 2.12.
          (v) “Initiating Holder” shall have the meaning set forth in
Section 2.2.
          (w) “Interference” shall have the meaning set forth in Section 2.5.
          (x) “Investor” shall have the meaning set forth in the Preamble to
this Agreement.
          (y) “Law” or “Laws” shall mean all laws, statutes, rules, regulations,
orders, judgments, injunctions and/or ordinances of any Governmental Authority.
          (z) “Lock-Up Term” shall have the meaning set forth in Section 4.1.
          (aa) “Modified Clause” shall have the meaning set forth in
Section 7.7. (bb) “Offeror” shall have the meaning set forth in Section 3.1(c).
          (cc) “Other Holders” shall mean any Person having rights to
participate in a registration of the Company’s securities.
          (dd) “Permitted Transferee” shall mean a controlled Affiliate of
sanofi-aventis that is wholly owned, directly or indirectly, by sanofi-aventis;
it being understood that for purposes of this definition “wholly owned” shall
mean an Affiliate in which sanofi-aventis owns, directly or indirectly, at least
ninety-nine percent (99%) of the outstanding capital stock of such Affiliate.
          (ee) “Person” shall mean any individual, partnership, firm,
corporation, association, trust, unincorporated organization, government or any
department or agency thereof or other entity, as well as any syndicate or group
that would be deemed to be a Person under Section 13(d)(3) of the Exchange Act.
          (ff) “Prospectus” shall mean the prospectus forming a part of any
Registration Statement, as supplemented by any and all prospectus supplements
and as amended by any and all amendments (including post-effective amendments)
and including all material incorporated by reference or explicitly deemed to be
incorporated by reference in such prospectus.
          (gg) “Purchase Agreement” shall have the meaning set forth in the
Preamble to this Agreement, and shall include all Exhibits attached thereto.

4



--------------------------------------------------------------------------------



 



          (hh) “Purchased Shares” shall have the meaning set forth in the
Preamble to this Agreement, and shall be adjusted for (i) any stock split, stock
dividend, share exchange, merger, consolidation or similar recapitalization and
(ii) any Common Stock issued as (or issuable upon the exercise of any warrant,
right or other security that is issued as) a dividend or other distribution with
respect to, or in exchange or in replacement of, the Purchased Shares.
          (ii) “Purchaser Parties” shall have the meaning set forth in the
Preamble to this Agreement.
          (jj) “registers,” “registered,” and “registration” refer to a
registration effected by preparing and filing a Registration Statement or
similar document in compliance with the Securities Act, and the declaration or
ordering of effectiveness of such Registration Statement or document by the SEC.
          (kk) “Registrable Securities” shall mean (i) the Purchased Shares and
any shares of Common Stock owned of record by Aventis as of the date of this
Agreement, together with any shares of Common Stock issued in respect thereof as
a result of any stock split, stock dividend, share exchange, merger,
consolidation or similar recapitalization and (ii) any Common Stock issued as
(or issuable upon the exercise of any warrant, right or other security that is
issued as) a dividend or other distribution with respect to, or in exchange or
in replacement of, the shares of Common Stock described in clause (i) of this
definition, excluding in all cases, however, (A) any Registrable Securities if
and after they have been transferred to a Permitted Transferee in a transaction
in connection with which registration rights granted hereunder are not assigned,
(B) any Registrable Securities sold to or through a broker or dealer or
underwriter in a public distribution or a public securities transaction or
(C) Registrable Securities eligible for resale pursuant to Rule 144(k) under the
Securities Act.
          (ll) “Registration Expenses” shall mean all expenses incurred by the
Company in connection with any Required Registration pursuant to Section 2.1 or
the Company’s compliance with Section 2.7 (excluding clauses (m), (n) and
(r) thereof), including, without limitation, all registration and filing fees,
fees and expenses of compliance with securities or blue sky Laws (including
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of any Registrable Securities), expenses of printing
(i) certificates for any Registrable Securities in a form eligible for deposit
with the Depository Trust Company or (ii) Prospectuses if the printing of
Prospectuses is requested by Holders, messenger and delivery expenses, fees and
disbursements of counsel for the Company and its independent certified public
accountants (including the expenses of any management review, cold comfort
letters or any special audits required by or incident to such performance and
compliance), Securities Act liability insurance (if the Company elects to obtain
such insurance), the reasonable fees and expenses of any special experts
retained by the Company in connection with such registration, fees and expenses
of other Persons retained by the Company and the reasonable fees and expenses of
one (1) counsel for the Holders of Registrable Securities in each Required
Registration, selected by the Holders of a majority of the Registrable
Securities to be included in such Required Registration. In addition, the
Company will pay its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Purchased Shares to be registered
on each securities exchange,

5



--------------------------------------------------------------------------------



 



if any, on which equity securities issued by the Company are then listed or the
quotation of such securities on any national securities exchange on which equity
securities issued by the Company are then quoted.
          (mm) “Registration Rights Term” shall have the meaning set forth in
Section 2.1.
          (nn) “Registration Statement” shall mean any registration statement of
the Company under the Securities Act that covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including the related
Prospectus, all amendments and supplements to such registration statement
(including post-effective amendments), and all exhibits and all materials
incorporated by reference or explicitly deemed to be incorporated by reference
in such Registration Statement.
          (oo) “Required Period” with respect to a Required Registration shall
mean the earlier of (i) the date on which all Registrable Securities covered by
such Required Registration are sold pursuant thereto and (ii) one-hundred twenty
(120) days following the first day of effectiveness of the Registration
Statement for such Required Registration, in each case subject to extension as
set forth herein; provided, however, that in no event will the Required Period
expire prior to the expiration of the applicable period referred to in
Section 4(3) of the Securities Act and Rule 174 promulgated thereunder.
          (pp) “Required Registration” shall have the meaning set forth in
Section 2.1.
          (qq) “Sanofi License and Collaboration Agreement” shall mean that
certain License and Collaboration Agreement between the Company, the Investor
and Aventis dated as of November 28, 2007, as the same may be amended from time
to time.
          (rr) “sanofi-aventis” shall have the meaning set forth in the Preamble
to this Agreement.
          (ss) “Sanofi US” shall have the meaning set forth in the Preamble to
this Agreement.
          (tt) “SEC” shall mean the United States Securities and Exchange
Commission.
          (uu) “Securities Act” shall mean the Securities Act of 1933, as
amended, and the rules and regulations of the SEC promulgated thereunder.
          (vv) “Selling Expenses” shall mean all underwriting discounts and
selling commissions applicable to the sale of Registrable Securities pursuant to
this Agreement.
          (ww) “Shares of Then Outstanding Common Stock” shall mean, at any
time, the issued and outstanding shares of Class A Stock and Common Stock at
such time, as well as all capital stock issued and outstanding as a result of
any stock split, stock dividend, or reclassification of Class A Stock or Common
Stock distributable, on a pro rata basis, to all holders of Class A Stock and
Common Stock, as applicable.

6



--------------------------------------------------------------------------------



 



          (xx) “Standstill Limit” shall mean (i) from the Closing Date until the
fourth (4th) anniversary of the Closing Date, the lesser of (A) twenty-one
percent (21%) of the Shares of Then Outstanding Common Stock, in the case of
this clause (A) only, calculated on a fully diluted basis assuming the full
conversion into, or exercise or exchange for, shares of Common Stock of all
Common Stock Equivalents outstanding (as such Common Stock Equivalents
outstanding are calculated from the Company’s most recent Form 10-Q or Form
10-K, as applicable, filed with the SEC), and (B) twenty-five percent (25%) of
the Shares of Then Outstanding Common Stock, and (ii) from the fourth (4th)
anniversary of the Closing Date until the expiration of the Standstill Term,
thirty percent (30%) of the Shares of Then Outstanding Common Stock.
          (yy) “Standstill Parties” shall have the meaning set forth in
Section 3.1. (zz) “Standstill Term” shall have the meaning set forth in
Section 3.1.
          (aaa) “Third Party” shall mean any Person other than the Purchaser
Parties, the Company or any of their respective Affiliates.
          (bbb) “Underwritten Registration” or “Underwritten Offering” shall
mean a registration in which Registrable Securities are sold to an underwriter
for reoffering to the public.
          (ccc) “Violation” shall have the meaning set forth in Section 2.10(a).
2. Registration Rights.
     2.1 Required Registration. If, at any time after the expiration of the
Lock-Up Term but no later than the tenth (10th) anniversary of such expiration
(the “Registration Rights Term”), the Company receives from any Holder or
Holders a written request or requests (each, a “Demand Request”) that the
Company file a Registration Statement under the Securities Act to effect the
registration (a “Required Registration”) of Registrable Securities, the Company
shall use all reasonable efforts to file a Registration Statement covering such
Holders’ Registrable Securities as soon as practicable (and by the applicable
Filing Date) and shall use all reasonable efforts to, as soon as practicable
thereafter, effect the registration of the Registrable Securities to permit or
facilitate the sale and distribution in an Underwritten Offering of all or such
portion of such Holder’s or Holders’ Registrable Securities as are specified in
such Demand Request, subject however, to the conditions and limitations set
forth herein; provided, however, that the Company shall not be obligated to
effect any registration of Registrable Securities upon receipt of a Demand
Request pursuant to this Section 2.1 if:
          (i) the Company has already completed three (3) Required
Registrations;
          (ii) (A) in the event that the market value of all Registrable
Securities outstanding is equal to or greater than $50,000,000, the market value
of the Registrable Securities proposed to be included in the registration, based
on the average closing price during the ten (10) consecutive trading days period
prior to the making of the Demand Request, is less than $50,000,000 or (B) in
the event that the market value of all Registrable Securities outstanding is
less than

7



--------------------------------------------------------------------------------



 



$50,000,000, (i) less than all such Registrable Securities are proposed to be
included in the registration, or (ii) the market value of all such Registrable
Securities is less than $25,000,000;
          (iii) the Company shall furnish to the Holders a certificate signed by
an authorized officer of the Company stating that (A) within ninety (90) days of
receipt of the Demand Request under this Section 2.1, the Company shall file a
registration statement for the public offering of securities for the account of
the Company (other than a registration of securities (x) issuable pursuant to an
employee stock option, stock purchase or similar plan, (y) issuable pursuant to
a merger, exchange offer or a transaction of the type specified in Rule 145(a)
under the Securities Act or (z) in which the only securities being registered
are securities issuable upon conversion of debt securities which are also being
registered), or (B) the Company is engaged in a material transaction or has an
undisclosed material corporate development, in either case, which would be
required to be disclosed in the Registration Statement, and in the good faith
judgment of the Company’s Board of Directors, such disclosure would be seriously
detrimental to the Company and its stockholders at such time (in which case, the
Company shall disclose the matter as promptly as reasonably practicable and
thereafter file the Registration Statement, and each Holder agrees not to
disclose any information about such material transaction to Third Parties until
such disclosure has occurred or such information has entered the public domain
other than through breach of this provision by such Holder), provided, however,
that the Company shall have the right to only defer the filing of the
Registration Statement pursuant to this subsection once in any twelve (12) month
period and, such deferral may not exceed a period of more than one-hundred
twenty (120) days after receipt of a Demand Request;
          (iv) the Company has, within the twelve (12) month period preceding
the date of the Demand Request, already effected one (1) Required Registration
for any Holder pursuant to this Section 2.1; or
          (v) at any time during the period between the Company’s receipt of the
Demand Request and the completion of the Required Registration, any Holder is in
breach of or has failed to cause its Affiliates to comply with the obligations
and restrictions of Sections 3, 4 or 5 of this Agreement, and such breach or
failure is ongoing and has not been remedied; it being understood that (A) a
one-time, inadvertent and de minimis breach of Section 4 shall not be deemed to
be a breach of the obligations and restrictions under Section 4 for purposes of
this Section 2.1(v) and (B) a de minimis breach of Section 3.1(a) hereof, or an
inadvertent breach of Section 3.1(g) hereof arising from informal discussions
covering general corporate or other business matters the purpose of which is not
intended to effectuate or lead to any of the actions referred to in paragraphs
(a) through (e) of Section 3.1, shall not be deemed to be a breach of the
obligations and restrictions under Section 3.1 for purposes of this
Section 2.1(v).

8



--------------------------------------------------------------------------------



 



     2.2 Underwritten Required Registration Required; Priority in Underwritten
Offering. The underwriter for any Underwritten Offering requested pursuant to
Section 2.1 shall be selected by a majority in interest of the Holders
initiating the Required Registration hereunder (such Holder(s) initiating the
registration request, the “Initiating Holders”) and shall be acceptable to the
Company. The right of any Holder to include its Registrable Securities in the
Underwritten Offering shall be conditioned upon such Holder’s participation in
such Underwritten Offering and the inclusion of such Holder’s Registrable
Securities to the extent provided herein. All Holders requesting the inclusion
of their Registrable Securities in such Underwritten Offering shall (together
with the Company as provided in Section 2.7(h)) enter into an underwriting
agreement in customary form with the underwriter or underwriters selected for
such Underwritten Offering. Notwithstanding any other provision of this
Section 2, if the managing underwriter for the Underwritten Offering determines
in good faith that marketing factors require a limitation of the number of
shares of Registrable Securities to be included in such Underwritten Offering,
then the Company shall so advise all Holders which requested inclusion of their
Registrable Securities in such Underwritten Offering, and the number of shares
of Registrable Securities that may be included in such Underwritten Offering
shall be allocated among the Holders in proportion (as nearly as practicable) to
the amount of Registrable Securities of the Company owned by each Holder;
provided, however, that the number of shares of Registrable Securities to be
included in such Underwritten Offering shall not be reduced unless all other
securities are first entirely excluded from such Underwritten Offering. In the
event the Company advises the Holders of its intent to decrease the total number
of Registrable Securities that may be included by the Holders in such Required
Registration such that the number of Registrable Securities included in such
Required Registration would be less than seventy-five percent (75%) of all
Registrable Securities which the Holders requested be included in such Required
Registration, then Holders representing a majority of the Registrable Securities
requested to be included in such Required Registration will have the right to
withdraw, on behalf of all Holders of all Registrable Securities requested to be
so included, such Required Registration, in which case, such Required
Registration will not count as a Required Registration for the purposes of
Section 2.1(i), and the Company shall bear all Registration Expenses in
connection therewith; provided, that, the right to withdraw a registration and
have it not count as a Required Registration may only be exercised once by the
Holders (taken collectively).
     2.3 Priority in Required Registration. With respect to any Required
Registration of Registrable Securities requested pursuant to Section 2.1, the
Company may also (i) propose to sell shares of Common Stock on its own behalf
and (ii) provide written notice of such Required Registration to Other Holders
and permit all such Other Holders who request to be included in the Required
Registration to include any or all Company securities held by such Other Holders
in such Required Registration on the same terms and conditions as the
Registrable Securities. Notwithstanding the foregoing, if the managing
underwriter or underwriters of the Underwritten Offering to which any Required
Registration relates advise the Company and the Holders of Registrable
Securities that, in its good faith determination, the total amount of securities
that such Holders, Other Holders, and the Company intend to include in such
Required Registration is in an amount in the aggregate which would adversely
affect the success of such Underwritten Offering, then such Required
Registration shall include (i) first, all Registrable Securities of the Holders
allocated, if the amount is less than all the Registrable Securities requested
to be sold, pro rata on the basis of the total number of Registrable Securities
held by such Holders; and (ii) second, as many other securities proposed to be
included in the Required Registration by the

9



--------------------------------------------------------------------------------



 



Company and any Other Holders, allocated pro rata among the Company and such
Other Holders, on the basis of the amount of securities requested to be included
therein by the Company and each such Other Holder so that the total amount of
securities to be included in such Underwritten Offering is the full amount that,
in the written opinion of such managing underwriter, can be sold without
materially and adversely affecting the success of such Underwritten Offering.
     2.4 Revocation of Required Registration. With respect to one (1) Required
Registration only, the Holders of at least a majority of the Registrable
Securities to be included in a Registration Statement with respect to such
Required Registration may, at any time prior to the effective date of such
Registration Statement, on behalf of all Holders of all Registrable Securities
requested to be included therein, revoke the request to have Registrable
Securities included therein and revoke the request for such Required
Registration by providing a written notice to the Company, in which case such
Required Registration that has been revoked will be deemed not to have been
effected and will not count as a Required Registration for purposes of
Section 2.1(i) if, and only if, the Holders of Registrable Securities which had
requested inclusion of Registrable Securities in such Required Registration
promptly reimburse the Company for all Registration Expenses incurred by the
Company in connection with such Required Registration. Notwithstanding the
foregoing sentence, the parties agree and acknowledge that the Holders may
revoke any Required Registration (without any obligation to reimburse the
Company for Registration Expenses incurred in connection therewith) if such
revocation is based on (i) a material adverse change in circumstances with
respect to the Company and its subsidiaries, taken as a whole, caused by an act
or failure to act by the Company or any of its subsidiaries and not known to any
Holder at the time the Required Registration was first made or (ii) the
Company’s failure to comply in any material respect with its obligations
hereunder, and any such revocation based on an event described in (i) or
(ii) above shall be exercisable at any time and shall not be counted as the one
(1) revocation of a Required Registration permitted by the first sentence of
this Section 2.4.
     2.5 Effective Required Registrations. A Required Registration will not be
deemed to be effected for purposes of Section 2.1(i) if the Registration
Statement for such Required Registration has not been declared effective by the
SEC or become effective in accordance with the Securities Act and the rules and
regulations thereunder and kept effective for the Required Period. In addition,
if after such Registration Statement has been declared or becomes effective,
(i) the offering of Registrable Securities pursuant to such Registration
Statement is interfered with by any stop order, injunction, or other order or
requirement of the SEC or other governmental agency or court such that the
continued offer and sale of Registrable Securities being offered pursuant to
such Registration Statement would violate applicable Law and such stop order,
injunction or other order or requirement of the SEC or other governmental agency
or court does not result from any act or omission of any Holder whose
Registrable Securities are registered pursuant to such Registration Statement
(an “Interference”) and (ii) any such Interference is not cured within sixty
(60) days thereof, such Required Registration will be deemed not to have been
effected and will not count as a Required Registration. In the event such
Interference occurs and is cured, the Required Period relating to such
Registration Statement will be extended by the number of days of such
Interference, including the date such Interference is cured.

10



--------------------------------------------------------------------------------



 



     2.6 Continuous Effectiveness of Registration Statement. The Company will
use all reasonable efforts to cause each Registration Statement filed pursuant
to this Section 2 to be declared effective by the SEC or to become effective
under the Securities Act as promptly as practicable and to keep each such
Registration Statement that has been declared or becomes effective continuously
effective for the Required Period.
     2.7 Obligations of the Company. Whenever required under Section 2.1 to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:
          (a) prepare and file with the SEC a Registration Statement with
respect to such Registrable Securities sought to be included therein; provided
that at least five (5) Business Days prior to filing any Registration Statement
or Prospectus or any amendments or supplements thereto, the Company shall
furnish to the Holders of the Registrable Securities covered by such
Registration Statement, their counsel and the managing underwriter copies of all
such documents proposed to be filed, and any such Holder shall have the
opportunity to comment on any information pertaining solely to such Holder and
its plan of distribution that is contained therein and the Company shall make
the corrections reasonably requested by such Holder or the managing underwriter
with respect to such information prior to filing any such Registration Statement
or amendment;
          (b) prepare and file with the SEC such amendments and post-effective
amendments to any Registration Statement and any Prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective for
the Required Period, and cause the Prospectus to be supplemented by any required
prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, to comply with the provisions of the Securities Act
with respect to the disposition of all Registrable Securities covered by such
registration statement for the Required Period; provided that at least five
(5) Business Days prior to filing any such amendments and post effective
amendments or supplements thereto, the Company shall furnish to the Holders of
the Registrable Securities covered by such Registration Statement, their counsel
and the managing underwriter copies of all such documents proposed to be filed,
and any such Holder or managing underwriter shall have the opportunity to
comment on any information pertaining solely to such Holder and its plan of
distribution that is contained therein and the Company shall make the
corrections reasonably requested by such Holder and the managing underwriter
with respect to such information prior to filing any such Registration Statement
or amendment;
          (c) furnish to the Holders of Registrable Securities covered by such
Registration Statement and the managing underwriter such numbers of copies of
such Registration Statement, each amendment and supplement thereto, the
Prospectus included in such Registration Statement (including each preliminary
prospectus or free writing prospectus) in conformity with the requirements of
the Securities Act, and such other documents as they may reasonably request in
order to facilitate the disposition of Registrable Securities owned by them;
          (d) notify the Holders of Registrable Securities covered by such
Registration Statement, promptly after the Company shall receive notice thereof,
of the time when such

11



--------------------------------------------------------------------------------



 



Registration Statement becomes or is declared effective or when any amendment or
supplement or any Prospectus forming a part of such Registration Statement has
been filed;
          (e) notify the Holders of Registrable Securities covered by such
Registration Statement promptly of any request by the SEC for the amending or
supplementing of such Registration Statement or Prospectus or for additional
information and promptly deliver to such Holders copies of any comments received
from the SEC;
          (f) notify the Holders promptly of any stop order suspending the
effectiveness of such Registration Statement or Prospectus or the initiation of
any proceedings for that purpose, and use all reasonable efforts to obtain the
withdrawal of any such order or the termination of such proceedings;
          (g) use all reasonable efforts to register and qualify the Registrable
Securities covered by such Registration Statement under such other securities or
blue sky Laws of such jurisdictions as shall be reasonably requested by the
Holders, use all reasonable efforts to keep each such registration or
qualification effective, including through new filings, or amendments or
renewals, during the Required Period, and notify the Holders of Registrable
Securities covered by such Registration Statement of the receipt of any written
notification with respect to any suspension of any such qualification; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions;
          (h) enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter of the
Underwritten Offering pursuant to which such Registrable Securities are being
offered;
          (i) use all reasonable efforts to obtain: (A) at the time of
effectiveness of the Registration Statement covering such Registrable
Securities, a “cold comfort letter” from the Company’s independent certified
public accountants covering such matters of the type customarily covered by
“cold comfort letters” as the underwriters may reasonably request; and (B) at
the time of any underwritten sale pursuant to such Registration Statement, a
“bring-down comfort letter,” dated as of the date of such sale, from the
Company’s independent certified public accountants covering such matters of the
type customarily covered by “bring-down comfort letters” as the underwriters may
reasonably request.
          (j) promptly notify each Holder of Registrable Securities covered by
such Registration Statement at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the Prospectus included in such Registration Statement or
any offering memorandum or other offering document includes an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing, and promptly prepare a supplement or
amendment to such Prospectus or file any other required document so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
Prospectus will not contain an untrue statement of material fact or omit to
state any fact necessary to make the statements therein not misleading;

12



--------------------------------------------------------------------------------



 



          (k) permit any Holder of Registrable Securities covered by such
Registration Statement, which Holder in its reasonable judgment could reasonably
be deemed to be an underwriter with respect to the Underwritten Offering
pursuant to which such Registrable Securities are being offered, or to be a
controlling Person of the Company, to reasonably participate in the preparation
of such Registration Statement and to require the insertion therein of
information to the extent concerning such Holder, furnished to the Company in
writing, which in the reasonable judgment of such Holder and its counsel should
be included;
          (l) in connection with any Underwritten Offering, use all reasonable
efforts to obtain an opinion or opinions addressed to the underwriter or
underwriters in customary form and scope from counsel for the Company;
          (m) upon reasonable notice and during normal business hours, subject
to the Company receiving customary confidentiality undertakings or agreements
from any Holder of Registrable Securities covered by such Registration Statement
or other person obtaining access to Company records, documents, properties or
other information pursuant to this subsection (m), make available for inspection
by a representative of such Holder and any underwriter participating in any
disposition of such Registrable Securities and any attorneys or accountants
retained by any such Holder or underwriter, relevant financial and other
records, pertinent corporate documents and properties of the Company, and use
all reasonable efforts to cause the officers, directors and employees of the
Company to supply all information reasonably requested by any such
representative, underwriter, attorneys or accountants in connection with the
Registration Statement;
          (n) with respect to one (1) Required Registration which includes
Registrable Securities the market value of which is at least one hundred million
United States dollars ($100,000,000), participate, to the extent requested by
the managing underwriter, in efforts extending for no more than five (5) days
scheduled by such managing underwriter and reasonably acceptable to the
Company’s senior management, to sell the Registrable Securities being offered
pursuant to such Required Registration (including participating during such
period in customary “roadshow” meetings with prospective investors);
          (o) use all reasonable efforts to comply with all applicable rules and
regulations of the SEC relating to such registration and make generally
available to its security holders earning statements satisfying the provisions
of Section 11(a) of the Securities Act, provided that the Company will be deemed
to have complied with this Section 2.7(o) with respect to such earning
statements if it has satisfied the provisions of Rule 158;
          (p) if requested by the managing underwriter or any selling Holder,
promptly incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or any selling Holder reasonably
requests to be included therein, with respect to the Registrable Securities
being sold by such selling Holder, including, without limitation, the purchase
price being paid therefor by the underwriters and with respect to any other
terms of the Underwritten Offering of Registrable Securities to be sold in such
offering, and promptly make all required filings of such prospectus supplement
or post-effective amendment;

13



--------------------------------------------------------------------------------



 



          (q) cause the Registrable Securities covered by such Registration
Statement to be listed on each securities exchange, if any, on which equity
securities issued by the Company are then listed; and
          (r) reasonably cooperate with each selling Holder and each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with filings required to be made with the
Financial Industry Regulatory Authority, Inc., if any.
     2.8 Furnish Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 2 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself and the
Registrable Securities held by it as shall be reasonably necessary to effect the
registration of such Holder’s Registrable Securities.
     2.9 Expenses. Except as specifically provided herein, all Registration
Expenses shall be borne by the Company. All Selling Expenses incurred in
connection with any registration hereunder shall be borne by the Holders of
Registrable Securities covered by a Registration Statement, pro rata on the
basis of the number of Registrable Securities registered on their behalf in such
Registration Statement.
     2.10 Indemnification. In the event any Registrable Securities are included
in a Registration Statement under this Agreement:
          (a) The Company shall indemnify and hold harmless each Holder
including Registrable Securities in any such Registration Statement, any
underwriter (as defined in the Securities Act) for such Holder and each Person,
if any, who controls such Holder or underwriter within the meaning of Section 15
of the Securities Act or Section 20 of Exchange Act and the officers, directors,
owners, agents and employees of such controlling Persons, against any and all
losses, claims, damages or liabilities (joint or several) to which they may
become subject under any securities Laws including, without limitation, the
Securities Act, the Exchange Act, or any other statute or common law of the
United States or any other country or political subdivision thereof, or
otherwise, including the amount paid in settlement of any litigation commenced
or threatened (including any amounts paid pursuant to or in settlement of claims
made under the indemnification or contribution provisions of any underwriting or
similar agreement entered into by such Holder in connection with any offering or
sale of securities covered by this Agreement), and shall promptly reimburse
them, as and when incurred, for any legal or other expenses incurred by them in
connection with investigating any claims and defending any actions, insofar as
any such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any of the following statements, omissions or
violations (each, a “Violation”): (i) any untrue statement or alleged untrue
statement of a material fact contained in or incorporated by reference into such
Registration Statement, including any preliminary prospectus or final prospectus
contained therein or any free writing prospectus or any amendments or
supplements thereto, or in any offering memorandum or other offering document
relating to the offering and sale of such securities or (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading; provided, however,
the Company shall not be liable in any such case for any such loss, claim,

14



--------------------------------------------------------------------------------



 



damage, liability or action to the extent that it (A) arises out of or is based
upon a Violation which occurs solely in reliance upon and in conformity with
written information furnished expressly for use in connection with such
registration by such Holder; or (B) is caused by such Holder’s disposition of
Registrable Shares during any period during which such Holder is obligated to
discontinue any disposition of Registrable Shares as a result of any stop order
suspending the effectiveness of any registration statement or prospectus with
respect to Registrable Securities.
          (b) Each Holder including Registrable Securities in a registration
statement shall indemnify and hold harmless the Company, each of its directors,
each of its officers who has signed the registration statement, each Person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act and the officers, directors, owners,
agents and employees of such controlling Persons, any underwriter, any other
Holder selling securities in such registration statement and any controlling
Person of any such underwriter or other Holder, against any losses, claims,
damages or liabilities (joint or several) to which any of the foregoing Persons
may become subject, under liabilities (or actions in respect thereto) which
arise out of or are based upon any Violation, in each case to the extent (and
only to the extent) that such Violation: (i) arises out of or is based upon a
Violation which occurs solely in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
such Holder; or (ii) is caused by such Holder’s disposition of Registrable
Shares during any period during which such Holder is obligated to discontinue
any disposition of Registrable Shares as a result of any stop order suspending
the effectiveness of any registration statement or prospectus with respect to
Registrable Securities. Each such Holder shall pay, as incurred, any legal or
other expenses reasonably incurred by any Person intended to be indemnified
pursuant to this Section 2.10(b), in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 2.10(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without consent of the Holder, which consent shall not be
unreasonably withheld.
          (c) Promptly after receipt by an indemnified party under this
Section 2.10 of notice of the commencement of any action (including any action
by a Governmental Authority), such indemnified party shall, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 2.10, deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel mutually satisfactory to the parties; provided, however,
that an indemnified party shall have the right to retain its own counsel, with
the reasonable fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this
Section 2.10, but the omission so to deliver written notice to the indemnifying
party shall not relieve it of any liability that it may have to any indemnified
party otherwise than under this Section 2.10.

15



--------------------------------------------------------------------------------



 



          (d) In order to provide for just and equitable contribution to joint
liability in any case in which a claim for indemnification is made pursuant to
this Section 2.10 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 2.10 provided for indemnification in such case, the Company and
each Holder of Registrable Securities shall contribute to the aggregate losses,
claims, damages or liabilities to which they may be subject (after contribution
from others) in proportion to the relative fault of the Company, on the one
hand, and such Holder, severally, on the other hand; provided, however, that in
any such case, no Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation; provided further, however, that in no event shall any
contribution under this Section 2.10(d) on the part of any Holder exceed the net
proceeds received by such Holder from the sale of Registrable Securities giving
rise to such contribution obligation.
          (e) The obligations of the Company and the Holders under this
Section 2.10 shall survive the completion of any offering of Registrable
Securities in a registration statement under this Agreement and otherwise.
     2.11 SEC Reports. With a view to making available to the Holders the
benefits of Rule 144 under the Securities Act and any other rule or regulation
of the SEC that may at any time permit a Holder to sell Registrable Securities
of the Company to the public without registration, the Company agrees to at any
time that it is a reporting company under Section 13 or 15(d) of the Exchange
Act:
          (a) file with the SEC in a timely manner all reports and other
documents required of the Company under the Exchange Act; and
          (b) furnish to any Holder, so long as such Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of the Exchange Act, (ii) a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested in availing any Holder of any rule or regulation
of the SEC (exclusive of Rule 144A) which permits the selling of any Registrable
Securities without registration.
     2.12 Assignment of Registration Rights. The rights to cause the Company to
register any Registrable Securities pursuant to this Agreement may be assigned
in whole or in part (but only with all restrictions and obligations set forth in
this Agreement) by a Holder to a Permitted Transferee which acquires Registrable
Securities from such Holder; provided, however, (a) such Holder shall, within
five (5) days prior to such transfer, furnish to the Company written notice of
the name and address of such Permitted Transferee, details of its status as a
Permitted Transferee and details of the Registrable Securities with respect to
which such registration rights are being assigned, (b) the Permitted Transferee,
prior to or simultaneously with such transfer or assignment, shall agree in
writing to be subject to and bound by all restrictions and obligations set forth
in this Agreement, (c) the Purchaser Parties shall continue to be bound by all
restrictions

16



--------------------------------------------------------------------------------



 



and obligations set forth in this Agreement and (d) such transfer or assignment
shall be effective only if immediately following such transfer or assignment the
further disposition of such Registrable Securities by the Permitted Transferee
is restricted under the Securities Act and other applicable securities Law.
3. Restrictions on Beneficial Ownership.
     3.1 Standstill. During the period (such period, the “Standstill Term”) from
and after the date of this Agreement until the later of (A) the fifth (5th)
anniversary of the expiration or earlier termination of the “Term” (as such term
is defined in the Aventis Collaboration Agreement) and (B) the fifth (5th)
anniversary of the expiration or earlier termination of the “Term” (as such term
is defined in the Sanofi License and Collaboration Agreement), neither the
Purchaser Parties nor any of their respective Affiliates (collectively, the
“Standstill Parties”) shall (and the Purchaser Parties shall cause their
respective Affiliates not to), except as expressly approved or invited in
writing by the Company:
          (a) directly or indirectly, acquire beneficial ownership of Shares of
Then Outstanding Common Stock and/or Common Stock Equivalents, or make a tender,
exchange or other offer to acquire Shares of Then Outstanding Common Stock
and/or Common Stock Equivalents, if after giving effect to such acquisition, the
Standstill Parties would beneficially own more than the Standstill Limit;
provided, however, that notwithstanding the provisions of this Section 3.1(a),
if the number of shares constituting Shares of Then Outstanding Common Stock is
reduced or if the aggregate ownership of the Standstill Parties is increased as
a result of a repurchase of Shares of Then Outstanding Common Stock, stock
split, stock dividend or a recapitalization of the Company, the Standstill
Parties shall not be required to dispose of any of their holdings of Shares of
Then Outstanding Common Stock even though such action resulted in the Standstill
Parties’ beneficial ownership totaling more than the Standstill Limit;
          (b) directly or indirectly, seek to have called any meeting of the
stockholders of the Company, propose or nominate for election to the Company’s
Board of Directors any person whose nomination has not been approved by a
majority of the Company’s Board of Directors or cause to be voted in favor of
such person for election to the Company’s Board of Directors any Shares of Then
Outstanding Common Stock;
          (c) directly or indirectly, encourage or support a tender, exchange or
other offer or proposal by any other Person or group (an “Offeror”) the
consummation of which would result in a Change of Control of the Company (an
“Acquisition Proposal”);
          (d) directly or indirectly, solicit proxies or consents or become a
participant in a solicitation (as such terms are defined in Regulation 14A under
the Exchange Act) in opposition to the recommendation of a majority of the
Company’s Board of Directors with respect to any matter, or seek to advise or
influence any Person, with respect to voting of any Shares of Then Outstanding
Common Stock of the Company;
          (e) deposit any Shares of Then Outstanding Common Stock in a voting
trust or subject any Shares of Then Outstanding Common Stock to any arrangement
or agreement with respect to the voting of such Shares of Then Outstanding
Common Stock;

17



--------------------------------------------------------------------------------



 



          (f) act in concert with any Third Party to take any action in clauses
(a) through (e) above, or form, join or in any way participate in a
“partnership, limited partnership, syndicate, or other group” within the meaning
of Section 13(d)(3) of the Exchange Act.
          (g) enter into discussions, negotiations, arrangements or agreements
with any Person relating to the foregoing actions referred to in (a) through
(e) above; or
          (h) request or propose in writing to the Company’s Board of Directors,
any member(s) thereof or any officer of the Company that the Company amend,
waive, or consider the amendment or waiver of, any provisions set forth in this
Section 3.1;
provided, however, that the mere voting in accordance with Section 5 hereof of
any voting securities of the Company held by the Purchaser Parties or their
Affiliates shall not constitute a violation of any of clauses (a) through
(h) above.
     3.2 Amendment to Aventis Collaboration Agreement. Sections 3.1 and 6.2 of
this Agreement shall, effective as of the date of this Agreement, supersede and
replace Sections 20.16 and 20.17 of the Aventis Collaboration Agreement. The
foregoing sentence shall not impair the rights of the Company or constitute a
waiver by the Company of any breach or default by Aventis, Sanofi US or any of
their Affiliates under Sections 20.16 and 20.17 of the Aventis Collaboration
Agreement. sanofi-aventis, the Investor, Sanofi US and the Company agree that
Section 19.5 of the Aventis Collaboration Agreement is hereby amended and
restated in its entirety to read:
“Notwithstanding anything to the contrary herein, Regeneron will have the
unilateral right to terminate this Agreement in its entirety, upon written
notice to Aventis, if any of the Standstill Parties (as defined in the Investor
Agreement, dated as of [                    ], 2007 (the “Investor Agreement”),
by and among sanofi-aventis, sanofi-aventis US LLC, Aventis, sanofi-aventis
Amérique du Nord and Regeneron) shall have breached Section 3.1 of the Investor
Agreement. For the avoidance of doubt, Regeneron shall not have the right to
terminate this Agreement as a result of a de minimis breach of Section 3.1(a) of
the Investor Agreement or an inadvertent breach of Section 3.1(g) of the
Investor Agreement arising from informal discussions covering general corporate
or other business matters the purpose of which is not intended to effectuate or
lead to any of the actions referred to in paragraphs (a) through (e) of
Section 3.1 of the Investor Agreement.”
4. Restrictions on Dispositions.
     4.1 Lock-Up. From and after the date of this Agreement and until the
earlier of (i) the fifth (5th) anniversary of the date of this Agreement and
(ii) the expiration, or earlier valid termination by Aventis in its entirety
pursuant to Section 19.3 or 19.4 thereof, of the Sanofi License and
Collaboration Agreement (the “Lock-Up Term”), without the prior approval of a
majority of the Company’s Board of Directors, the Purchaser Parties shall not,
and shall cause their respective Affiliates not to, Dispose of (x) any of the
Purchased Shares or any shares of Common Stock beneficially owned by any
Standstill Party as of the date of this Agreement, together with any shares of
Common Stock issued in respect thereof as a result of any stock split,

18



--------------------------------------------------------------------------------



 



stock dividend, share exchange, merger, consolidation or similar
recapitalization, and (y) any Common Stock issued as (or issuable upon the
exercise of any warrant, right or other security that is issued as) a dividend
or other distribution with respect to, or in exchange or in replacement of, the
shares of Common Stock described in clause (x) of this sentence; provided,
however, that the foregoing shall not prohibit the Investor or Aventis from (A)
transferring Registrable Securities to a Permitted Transferee in accordance with
and subject to the terms of Section 2.12, or (B) Disposing of any Shares of Then
Outstanding Common Stock as they may hold from time to time in order to reduce
the beneficial ownership of the Standstill Parties to 19.9% of the Shares of
Then Outstanding Common Stock, provided that any such Disposition referred to in
this clause (B), whether occurring before or after the expiration of the Lock-Up
Term, shall be subject to the restrictions and requirements set forth in
paragraphs (a), (b) and (c) of Section 4.2.
     4.2 Limitations Following Lock-Up Term. The Purchaser Parties agree that,
except for any transfer of Registrable Securities by the Investor or Aventis to
a Permitted Transferee in accordance with and subject to the terms of
Sections 2.12 and 4.1, they shall not, and shall cause their respective
Affiliates not to, Dispose of any Shares of Then Outstanding Common Stock and/or
Common Stock Equivalents at any time after the expiration of the Lock-Up Term
except (i) pursuant to a registered underwritten public offering in accordance
with Section 2, (ii) pursuant to Rule 144 under the Securities Act or
(iii) pursuant to privately negotiated sales in transactions exempt from the
registration requirements under the Securities Act; provided, however, that:
          (a) In any Underwritten Offering in accordance with Section 2, the
Holders whose Registrable Securities are included in such Underwritten Offering
shall request that the underwriter for such Underwritten Offering, and shall
require that the underwriter for such Underwritten Offering shall agree in
writing to, use all reasonable efforts to make as broad a distribution as
reasonably practical and to prevent any Person, or Affiliates of such Person,
from purchasing in such offering Registrable Securities which would constitute,
or result in such Person, together with such Person’s Affiliates, having
beneficial ownership of, five percent (5%) or more of the total shares of Common
Stock then outstanding.
          (b) The Purchaser Parties shall not (and shall cause their respective
Affiliates not to), without the prior approval of a majority of the Company’s
Board of Directors, Dispose of any Shares of Then Outstanding Common Stock
and/or Common Stock Equivalents if such Disposition, together with any
Disposition(s) by any Standstill Parties during the immediately preceding three
(3) months, would exceed one million (1,000,000) Shares of Then Outstanding
Common Stock of the Company (assuming the full conversion into, and exercise and
exchange for, shares of Common Stock of all Common Stock Equivalents Disposed of
by the Standstill Parties): provided, however, that, without limitation of
Section 4.2(a), the foregoing limitations in this Section 4.2(b) shall not
prohibit or limit any Disposition of Registrable Securities by a Holder as part
of an Underwritten Offering with respect to such Registrable Securities in
accordance with Section 2 hereof. This Section 4.2(b) shall, effective as of the
date of this Agreement, supersede and replace Section 5.3(a) of the Aventis
Stock Purchase Agreement. The foregoing sentence shall not impair the rights of
the Company or constitute a waiver by the Company of any breach or default by
Aventis or any of its Affiliates under such Section 5.3(a) with respect to
events or circumstances occurring or existing prior to the date of this
Agreement.

19



--------------------------------------------------------------------------------



 



          (c) The Purchasing Parties shall not (and shall cause their respective
Affiliates not to), without the prior approval of a majority of the Company’s
Board of Directors, Dispose of any Shares of Then Outstanding Common Stock
and/or Common Stock Equivalents to any Person if such Person is, or such
Disposition would (in the case of a Disposition pursuant to Rule 144 under the
Securities Act, to the knowledge of any Standstill Party) result in such Person
becoming, after giving effect to such Disposition, the beneficial owner of five
percent (5%) or more of the total shares of Common Stock then outstanding;
provided, however, that, without limitation of Section 4.2(a), the foregoing
limitation in this Section 4.2(c) shall not prohibit or limit any Disposition of
Registrable Securities by a Holder as part of a registered offering with respect
to such Registrable Securities in accordance with Section 2 hereof.
     4.3 Certain Tender Offers. Notwithstanding any other provision of this
Section 4, this Section 4 shall not prohibit or restrict any Disposition of
Shares of Then Outstanding Common Stock and/or Common Stock Equivalents by the
Standstill Parties into (a) a tender offer by a Third Party which is not opposed
by the Company’s Board of Directors (but only after the Company’s filing of a
Schedule 14D-9, or any amendment thereto, with the SEC disclosing the
recommendation of the Company’s Board of Directors with respect to such tender
offer) or (b) an issuer tender offer by the Company.
     4.4 Offering Lock-Up. The Holders shall, if requested by the Company and an
underwriter of Common Stock of the Company, agree not to Dispose of any Shares
of Then Outstanding Common Stock and/or Common Stock Equivalents for a specified
period of time, such period of time not to exceed ninety (90) days. Such
agreement shall be in writing in a form satisfactory to the Company and the
underwriter(s) in such offering. The Company may impose stop transfer
instructions with respect to the Shares of Then Outstanding Common Stock and/or
Common Stock Equivalents subject to the foregoing restrictions until the end of
the specified period of time. This Section 4.4 shall, effective as of the date
of this Agreement, supersede and replace Section 5.3(c) of the Aventis Stock
Purchase Agreement.
5. Voting Agreement.
     5.1 Voting of Securities. From and after the date of this Agreement, other
than as permitted by Section 5.2 with respect to Extraordinary Matters, in any
vote or action by written consent of the stockholders of the Company (including,
without limitation, with respect to the election of directors), the Purchaser
Parties shall, and shall cause their respective Affiliates to, vote or execute a
written consent with respect to all voting securities of the Company as to which
they are entitled to vote or execute a written consent, in the sole discretion
of the Purchaser Parties, either (a) in accordance with the recommendation of
the Company’s Board of Directors or (b) if such Purchaser Party or Affiliate of
a Purchaser Party has delivered written notice to the Company at any time prior
to the vote on any given matter or the effective time of an action to be taken
by written consent, setting forth its intent to vote pursuant to this
Section 5.1(b), in the same proportion as the votes cast by all other holders of
all classes of voting securities of the Company (as estimated by the inspector
of election immediately prior to the closing of the polls with respect to the
vote on any given matter, subject to adjustment for the inspector of election’s
final tabulation of votes cast). In the event that a Purchaser Party or
Affiliate of a Purchaser Party does not deliver written notice to the Company as
provided in Section 5.1(b), such Person shall be deemed to have elected to vote
all voting securities of the Company as to which it is

20



--------------------------------------------------------------------------------



 



entitled to vote as provided in Section 5.1(a). In furtherance of this
Section 5.1, the Purchaser Parties shall, and shall cause their respective
Affiliates to, if and when requested by the Company from time to time, promptly
execute and deliver to the Company an irrevocable proxy, substantially in the
form of Exhibit A attached hereto, and irrevocably appoint the Company or its
designees, with full power of substitution, its attorney, agent and proxy to
vote (or cause to be voted) or to give consent with respect to, all of the
voting securities of the Company as to which such Purchaser Party or Affiliate
of a Purchaser Party is entitled to vote, in the manner and with respect to the
matters set forth in this Section 5.1. The Purchaser Parties acknowledge, and
shall cause their Affiliates to acknowledge, that any such proxy executed and
delivered shall be coupled with an interest, shall constitute, among other
things, an inducement for the Company to enter into this Agreement, shall be
irrevocable and binding on any successor in interest of such Purchaser Party or
Affiliate of such Purchaser Party, as applicable, and shall not be terminated by
operation of Law upon the occurrence of any event. Such proxy shall operate to
revoke and render void any prior proxy as to any voting securities of the
Company heretofore granted by such Purchaser Party or Affiliate of such
Purchaser Party, as applicable, to the extent it is inconsistent herewith. Such
proxy shall terminate upon the earlier of the expiration or termination of this
Section 5.1.
     5.2 Certain Extraordinary Matters. The Purchaser Parties and their
Affiliates may vote, or execute a written consent with respect to, any or all of
the voting securities of the Company as to which they are entitled to vote or
execute a written consent, as they may determine in their sole discretion, with
respect to the following matters (each such matter being an “Extraordinary
Matter”):
          (a) any transaction which would result in a Change of Control;
          (b) any vote of the Company’s stockholders with respect to any stock
option or stock purchase plan, or any material amendment thereto, or other
equity compensation arrangement or material amendment thereto, which has been
approved by the Company’s Compensation Committee and taken as a whole is not
generally and materially consistent with the Company’s equity compensation
historical practices;
          (c) any other issuance of shares of Common Stock or Common Stock
Equivalents voted upon by stockholders of the Company that equals or exceeds ten
percent (10%) of, or ten percent (10%) of the voting power of, the Shares of
Then Outstanding Common Stock, as of immediately prior to such issuance; and
          (d) any liquidation or dissolution of the Company.
     5.3 Quorum. In furtherance of Section 5.1, the Purchaser Parties shall be,
and shall cause each of their Affiliates to be, present in person or represented
by proxy at all meetings of stockholders to the extent necessary so that all
voting securities of the Company as to which they are entitled to vote shall be
counted as present for the purpose of determining the presence of a quorum at
such meeting.

21



--------------------------------------------------------------------------------



 



6. Termination of Certain Rights and Obligations.
     6.1 Termination of Registration Rights. Except for Section 2.10, which
shall survive until the expiration of any applicable statutes of limitation,
Section 2 shall terminate automatically and have no further force or effect upon
the earliest to occur of:
          (a) the expiration of the Registration Rights Term;
          (b) the date on which the Common Stock ceases to be registered
pursuant to Section 12 of the Exchange Act; and
          (c) a liquidation or dissolution of the Company.
     6.2 Termination of Standstill Agreement. Provided that none of the
Standstill Parties has violated Section 3.1(c), (d) or (f) with respect to the
Offeror referred to in this Section 6.2, Section 3 (except for Section 3.2, but
only to the extent such Section 3.2 amends Section 19.5 of the Aventis
Collaboration Agreement) shall terminate and have no further force or effect,
upon the earliest to occur of:
          (a) the public announcement by an Offeror of an Acquisition Proposal
for the Company;
          (b) the public announcement by the Company or any Offeror of any
definitive agreement providing for a Change of Control of the Company;
          (c) the expiration of the Standstill Term;
          (d) the date of any issuance by the Company to a Third Party of shares
of Common Stock, which, when combined with all other Shares of Then Outstanding
Common Stock beneficially owned by such Third Party immediately prior to such
issuance, represents more than ten percent (10%) of the voting power represented
by all Shares of Then Outstanding Common Stock outstanding immediately after
giving effect to such issuance, if the Company does not enter into a standstill
agreement with such Third Party having material terms substantially similar
(i) with respect to restrictions on such Third Party, to the restrictions on the
Standstill Parties set forth in Section 3.1 of this Agreement and (ii) with
respect to the termination of such restrictions, to the provisions of this
Section 6.2; provided, however, that any collaborative or other commercial
arrangements between the Company and such Third Party entered into connection
with such issuance of Common Stock to such Third Party shall be taken into
consideration in determining whether the terms of the standstill agreement
entered into with such Third Party are materially similar to the terms of
Section 3.1 of this Agreement;
          (e) the date on which the Common Stock ceases to be registered
pursuant to Section 12 of the Exchange Act; and
          (f) a liquidation or dissolution of the Company;
provided, however, that if any of the transactions referred to in (a) or
(b) above terminates and the Company has not made a public announcement of its
intent to solicit or engage in a

22



--------------------------------------------------------------------------------



 



transaction (or has announced its decision to discontinue pursuing such a
transaction) the consummation of which would result in a Change of Control of
the Company, then the restrictions contained in Section 3 shall again be
applicable, unless a Standstill Party has announced a bona-fide Acquisition
Proposal for the Company prior to such termination.
     6.3 Termination of Restrictions on Dispositions. Section 4 shall terminate
and have no further force or effect upon the earliest to occur of:
          (a) the consummation by an Offeror of a Change of Control of the
Company;
          (b) a liquidation or dissolution of the Company; and
          (c) the date on which the Common Stock ceases to be registered
pursuant to Section 12 of the Exchange Act.
     6.4 Termination of Voting Agreement. Section 5 shall terminate and have no
further force or effect upon the earliest to occur of:
          (a) the consummation by an Offeror of a Change of Control of the
Company;
          (b) a liquidation or dissolution of the Company;
          (c) the date on which the Standstill Parties beneficially own voting
securities representing less than five percent (5%) of the voting power of the
Shares of Then Outstanding Common Stock; and
          (d) the date on which the Common Stock ceases to be registered
pursuant to Section 12 of the Exchange Act.
     6.5 Effect of Termination. No termination pursuant to any of Sections 6.1,
6.2 or 6.3 or 6.4 shall relieve any of the parties (or the Permitted Transferee,
if any) for liability for breach of or default under any of their respective
obligations or restrictions under any terminated provision of this Agreement,
which breach or default arose out of events or circumstances occurring or
existing prior to the date of such termination.
7. Miscellaneous.
     7.1 Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the Laws of the State of New York,
without regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction. The parties irrevocably and
unconditionally submit to the exclusive jurisdiction of the United States
District Court for the Southern District of New York solely and specifically for
the purposes of any action or proceeding arising out of or in connection with
this Agreement.
     7.2 Waiver. Waiver by a party of a breach hereunder by another party shall
not be construed as a waiver of any subsequent breach of the same or any other
provision. No delay or omission by a party in exercising or availing itself of
any right, power or privilege hereunder

23



--------------------------------------------------------------------------------



 



shall preclude the later exercise of any such right, power or privilege by such
party. No waiver shall be effective unless made in writing with specific
reference to the relevant provision(s) of this Agreement and signed by a duly
authorized representative of the party granting the waiver.
     7.3 Notices. All notices, instructions and other communications hereunder
or in connection herewith shall be in writing, shall be sent to the address of
the relevant party set forth on Exhibit B attached hereto and shall be
(a) delivered personally, (b) sent by registered or certified mail, return
receipt requested, postage prepaid, (c) sent via a reputable nationwide
overnight courier service or (d) sent by facsimile transmission, with a
confirmation copy to be sent by registered or certified mail, return receipt
requested, postage prepaid. Any such notice, instruction or communication shall
be deemed to have been delivered upon receipt if delivered by hand, three
(3) Business Days after it is sent by registered or certified mail, return
receipt requested, postage prepaid, one (1) Business Day after it is sent via a
reputable nationwide overnight courier service or when transmitted with
electronic confirmation of receipt, if transmitted by facsimile (if such
transmission is made during regular business hours of the recipient on a
Business Day; or otherwise, on the next Business Day following such
transmission). Any party may change its address by giving notice to the other
parties in the manner provided above.
     7.4 Entire Agreement. This Agreement and the Purchase Agreement contain the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all prior and contemporaneous arrangements or
understandings, whether written or oral, with respect hereto and thereto.
     7.5 Amendments. No provision in this Agreement shall be supplemented,
deleted or amended except in a writing executed by an authorized representative
of each of the parties hereto.
     7.6 Headings; Nouns and Pronouns; Section References. Headings in this
Agreement are for convenience of reference only and shall not be considered in
construing this Agreement. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of names and pronouns shall include the plural and vice-versa.
References in this Agreement to a section or subsection shall be deemed to refer
to a section or subsection of this Agreement unless otherwise expressly stated.
     7.7 Severability. If, under applicable Laws, any provision hereof is
invalid or unenforceable, or otherwise directly or indirectly affects the
validity of any other material provision(s) of this Agreement in any
jurisdiction (“Modified Clause”), then, it is mutually agreed that this
Agreement shall endure and that the Modified Clause shall be enforced in such
jurisdiction to the maximum extent permitted under applicable Laws in such
jurisdiction; provided that the parties shall consult and use all reasonable
efforts to agree upon, and hereby consent to, any valid and enforceable
modification of this Agreement as may be necessary to avoid any unjust
enrichment of either party and to match the intent of this Agreement as closely
as possible, including the economic benefits and rights contemplated herein.

24



--------------------------------------------------------------------------------



 



     7.8 Assignment. Neither this Agreement nor any rights or duties of a party
hereto may be assigned by such party, in whole or in part, without (a) the prior
written consent of the Company in the case of any assignment by the Purchaser
Parties, except as provided by Section 2.12 with respect to the Investor’s or
Aventis’ assignment to a Permitted Transferee; or (b) the prior written consent
of the Purchaser Parties in the case of an assignment by the Company.
     7.9 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.
     7.10 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument.
     7.11 Third Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party. No Third Party
shall obtain any right under any provision of this Agreement or shall by reason
of any such provision make any claim in respect of any debt, liability or
obligation (or otherwise) against any party hereto.
     7.12 No Strict Construction. This Agreement has been prepared jointly and
will not be construed against any party.
     7.13 Remedies. The rights, powers and remedies of the parties under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which such parties may have under any other agreement or Law. No single or
partial assertion or exercise of any right, power or remedy of a party hereunder
shall preclude any other or further assertion or exercise thereof.
     7.14 Specific Performance. The Purchaser Parties hereby acknowledge and
agree that the rights of the parties hereunder are special, unique and of
extraordinary character, and that if any party refuses or otherwise fails to
act, or to cause its Affiliates to act, in accordance with the provisions of
this Agreement, such refusal or failure would result in irreparable injury to
the Company or the Purchaser Parties, as the case may be, the exact amount of
which would be difficult to ascertain or estimate and the remedies at law for
which would not be reasonable or adequate compensation. Accordingly, if any
party refuses or otherwise fails to act, or to cause its Affiliates to act, in
accordance with the provisions of this Agreement, then, in addition to any other
remedy which may be available to any damaged party at law or in equity, such
damaged party will be entitled to seek specific performance and injunctive
relief, without posting bond or other security, and without the necessity of
proving actual or threatened damages, which remedy such damaged party will be
entitled to seek in any court of competent jurisdiction.
     7.15 No Conflicting Agreements. Each of the Purchaser Parties hereby
represents and warrants to the Company that neither it nor any of its Affiliates
is, as of the date of this Agreement, a party to, and agrees that neither it nor
any of its Affiliates shall, on or after the date of this Agreement, enter into
any agreement that conflicts with the rights granted to the Company in this
Agreement. The Company hereby represents and warrants to each Holder that it is
not, as of the date of this Agreement, a party to, and agrees that it shall not,
on or after the date of this Agreement, enter into, any agreement or approve any
amendment to its Organizational Documents (as defined in the Purchase Agreement)
with respect to its securities that conflicts

25



--------------------------------------------------------------------------------



 



with the rights granted to the Holders in this Agreement. The Company further
represents and warrants that the rights granted to the Holders hereunder do not
in any way conflict with the rights granted to any other holder of the Company’s
securities under any other agreements.
(Signature Page Follows)

26



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the date first above written.

            SANOFI-AVENTIS
      By:   /s/ Jean-Michel Levy         Name:   Jean-Michel Levy       
Title:   Senior Vice President, Business Development     

                  By:   /s/ Laurence Debroux         Name:   Laurence Debroux   
    Title:   Senior Vice President, Chief Financial Officer     

            SANOFI-AVENTIS US LLC
      By:   /s/ Karen Linehan         Name:   Karen Linehan        Title:  
Authorized Representative     

                  By:   /s/ Robin White         Name:   Robin White       
Title:   Authorized Representative     

            AVENTIS PHARMACEUTICALS INC.
      By:   /s/ Karen Linehan         Name:   Karen Linehan        Title:  
Authorized Representative     

                  By:   /s/ Robin White         Name:   Robin White       
Title:   Authorized Representative     

 



--------------------------------------------------------------------------------



 



            SANOFI-AVENTIS AMÉRIQUE DU NORD
      By:   /s/ Karen Linehan         Name:   Karen Linehan        Title:  
Authorized Representative     

                  By:   /s/ Jean-Luc Renard         Name:   Jean-Luc Renard     
  Title:   Authorized Representative     

            REGENERON PHARMACEUTICALS, INC.
      By:   /s/ Leonard Schleifer         Name:   Leonard Schleifer       
Title:   President & CEO   

 



--------------------------------------------------------------------------------



 



EXHIBIT A — FORM OF IRREVOCABLE PROXY
     In order to secure the performance of the duties of the undersigned
pursuant to Section 5.1 of the Investor Agreement, dated as of [___], 2007 (the
“Agreement”), by and among sanofi-aventis, sanofi-aventis US LLC, Aventis
Pharmaceuticals Inc., sanofi-aventis Amérique du Nord and Regeneron
Pharmaceuticals, Inc. (the “Company”), the undersigned hereby irrevocably
appoints [___] and [___], and each of them, the attorneys, agents and proxies,
with full power of substitution in each of them, for the undersigned, and in the
name, place and stead of the undersigned, to vote (or cause to be voted) or, if
applicable, to give consent, in such manners as each such attorney, agent and
proxy or his substitute shall in his sole discretion deem proper to record such
vote (or consent) in the manners, and with respect to such matters as set forth
in Section 5.1 of the Agreement (but in any case, in accordance with any written
instruction from the undersigned, properly delivered under Section 5.1 of the
Agreement, to vote or give consent as contemplated by Section 5.1(b) of the
Agreement) with respect to all voting securities (whether taking the form of
shares of Common Stock, par value $0.001 per share, or other voting securities
of the Company), which the undersigned is or may be entitled to vote at any
meeting of the Company held after the date hereof, whether annual or special and
whether or not an adjourned meeting or, if applicable, to give written consent
with respect thereto. This proxy is coupled with an interest, shall be
irrevocable and binding on any successor in interest of the undersigned and
shall not be terminated by operation of law upon the occurrence of any event.
This proxy shall operate to revoke and render void any prior proxy as to voting
securities heretofore granted by the undersigned which is inconsistent herewith.
This proxy shall terminate upon the earlier of the expiration or termination of
the voting agreement set forth in Section 5.1 of the Agreement.

                    [
 
]          By:        
 
         Name:            Title:      

 



--------------------------------------------------------------------------------



 



EXHIBIT B
NOTICES

     
(a)
  If to sanofi-aventis, the Investor, Aventis or Sanofi US:
 
   
 
  sanofi-aventis
 
  174, avenue de France
 
  75013 Paris
 
  France
 
  Attention: Chief Financial Officer
 
   
 
  with a copy to:
 
   
 
  sanofi-aventis
 
  174, avenue de France
 
  75013 Paris
 
  France
 
  Attention: General Counsel
 
   
(b)
  If to the Company:
 
   
 
  Regeneron Pharmaceuticals, Inc.
 
  777 Old Saw Mill River Road
 
  Tarrytown, New York 10591
 
  U.S.A.
 
  Attention: President
 
  Copy: General Counsel
 
   
 
  with a copy to:
 
   
 
  Skadden, Arps, Slate, Meagher & Flom LLP
 
  One Beacon Street, 31st Floor
 
  Boston, MA 02108
 
  Attention: Kent A. Coit

 